DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 02/11/2021 have been fully considered but they are not persuasive. The Applicant has amended pending claim 1 to recite that the binder resin of the charge generating layer be a polyvinyl butyral resin having a hydroxyl value of 100 mgKOH/g or more and that the combination of elements in claim 1, particularly the surface-treated titanium oxide particles of the undercoat layer and the polyvinyl butyral resin of the charge generating layer provide an unexpected improvement in adhesion between layers.  To support this argument the Applicant has compared Example 1 and Comparative Example 1 of the instant specification and argued that the only difference between these two examples was the surface treatment of the titanium oxide particles.  As such, the Applicant has argued that this shows that even when a polyvinyl butyral resin with the requisite hydroxyl value is used the adhesion is not improved without the particular surface treatment of the titanium oxide.  The Examiner has reviewed Example 1 and Comparative Example 1 and it is not clear that the only difference between the two examples is the surface treatment of the titanium oxide particles.  Specifically, Example 1 utilizes an N-methoxymethlyated nylon (TORESIN EF-30T) and a copolymerized nylon resin (AMILAN CM8000) as the binder resins of the undercoat layer.  Comparative Example 1 does not recite that the same commercially .
Furthermore, Comparative Example 2 comprises both the same titanium oxide particles and the polyvinyl butyral employed in Example 1, but differs in the binder resin of the undercoat layer and also shows inferior adhesion in Table 1.  As such, it appears as though the composition of the of binder resin of the undercoat layer also influences the adhesive strength reported in Table 1.  It should also be noted that the values of the Parameters a through e of the Comparative Examples reported in Table 1 also differ considerably from those of Inventive Examples and as such it is not clear to what extent those parameters further influence the adhesive strength.  The Examiner does note that Comparative Example 5 differs compositionally from Example 1 only in the type of surface treatment of the titanium oxide particles.  The reported value of adhesive strength of the Comparative Example 5 is greater than that of Example 1, however, it is still very close to that of Example 2 which is understood to be within the inventive range.  Furthermore, the value of parameter e in Comparative Example 5 is much larger than the values of parameter e in the Inventive Examples.  As parameter e represents the hydrophobized degree of the titanium oxide particles it appears as though the adhesive strength difference may be due in part to the stark difference in hydrophobicity of the 
Therefore, based on the information reported in Table 1 and the composition of the Inventive and Comparative Examples of the instant specification, it is unclear if the combination of the surface treatment agent represented by Formula (1) in pending claim 1 and the polyvinyl butyral resin having a hydroxyl value above 100 mgKOH/g is responsible for unexpectedly superior results in the adhesive strength of the photoreceptor layers.  The Applicant could establish this relationship by submitting data similar to Comparative Example 5 wherein the parameters of Table 1 are similar to the Inventive Examples but the surface treatment agent is different from that of Formula 1.  Such a showing of unexpectedly superior adhesion coupled with the Declaration filed 02/11/2021 would be sufficient to extend the results to polyvinyl butyral resins having hydroxyl values above 100 mgKOH/g.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (US PGP 2010/0183330) in view of Kawahara et al. (US PGP 2016/0139516).
Wada teaches a photoreceptor comprising a substrate, an undercoat layer, a charge generation layer and a charge transport layer disposed in this order.  The undercoat layer is taught to comprise titanium oxide particles coated with vinyltrimethyoxysilane and a polyamide binder resin ([0243-245] and [0255-257]).  2 and 120 parts methanol and therefore 29% TiO2 and Wada teaches an amount of dispersion T1 of 60 parts is used in formulating the undercoat layer.  Therefore, 60% of dispersion T1 multiplied by 0.29 (for the portion of TiO2 in the dispersion) equals 18 parts of TiO2 to 5 parts polyamide resin (see [0742-743]).  The Applicant teaches 6 parts of polyamide resin ([0065]) and Wada teaches 5 parts of polyamide resin ([0743]).  As such, both the Applicant and Wada teach similar amounts of TiO2 and polyamide resin and also teach that the TiO2 have very similar average particle sizes and therefore the undercoat layer of Wada is understood to inherently satisfy the Applicant’s Equation A as well as the range recited in pending claim 13.  While Wada teaches the use of methyldimethoxysilane in the example referenced above, Wada teaches that methyldimethoxysilane and vinyltrimethoxysilane are equivalent for achieving the surface treatment agent in the photoreceptor ([0245]).  As such, the above analysis is understood to apply equally to vinyltrimethoxysilane.  In Example 1 of Wada, the surface treatment agent is used in an amount of 3 % by mass 
Kawahara teaches a photoreceptor comprising an undercoat layer, a charge generating layer and a charge transport layer (Abstract).  Kawahara further teaches an improved charge generating layer that allows formation of high quality images by virtue of using a phthalocyanine compound having high sensitivity ([0006], [0011-15], [0053]).  The improved phthalocyanine compound is taught to be a hydroxyl gallium phthalocyanine crystal ([0049-53]) and further teaches that the resin for the charge generating layer is preferably a polyvinyl butyral resin as gallium phthalocyanine crystals are taught to have improved dispersability in polyvinyl butyral resins ([0069]).  et al. in the photoreceptor of Wada et al. or to have utilized the polyvinyl butyral resin taught by Kawahara et al. to improve the dispersability of gallium phthalocyanine compounds as the resin of the charge generating layer of Wada et al.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150.  The examiner can normally be reached on 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        02/18/2021